HOWE, Justice
(concurring):
I concur that the trial court did not abuse its discretion in refusing to give a cautionary instruction under the facts of this case. In the future, in applying the rule of State v. Long, 721 P.2d 483 (Utah 1986), I believe that any cautionary instruction which is given should not be in the form of that approved in United States v. Telfaire, 469 F.2d 562 (D.C.Cir.1972), or in the form of that suggested by the majority in State v. Long, supra. See my dissenting opinion in State v. Long for the type of instruction I would give.